DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is responsive to the application filed on December 29, 2020. Claims 1-20 were presented, and are pending examination.
Examiner’s note: Independent claim 19 recites the phrase “computer-readable storage medium” in line 1. In the light of paragraph 0089 of the specification, it should be understood that the phrase "computer-readable storage medium" refers to physical storage media, and not signals, carrier waves, or other transient media.”

Drawings
The drawing filed on December 29, 2020 and February 3, 2021 are accepted.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 19 merely states “computer-readable storage medium comprising:” followed by limitations stating performing several functions. The preamble appears incomplete.  A computer-readable storage medium is just a means for storing instruction and claimed functions are carried out upon execution of such instruction by one or more processors. The preamble should be amended similar to “a computer-readable storage medium containing a set of instructions executable by one or more processors to:”.
	Dependent claim 20 inherit the same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al. (US Patent No. 10992576), hereinafter, Panchal, in view of Lin et al. (US PGPUB No. 20160277210), hereinafter, Lin.
Regarding claim 1:
Panchal teaches:
A method comprising: 
automatically generating, by a virtual network controller device of a data center network, for one or more [[integrated routing and bridging (IRB)]] units of corresponding virtual network forwarding tables of a switch of a switch fabric of the data center, configuration information that, when deployed, causes the [[IRB]] units to direct data traffic conforming to multiple communication protocols and flowing over a plurality of virtual networks between a first set of server devices and a second set of server devices positioned outside of the switch fabric (i) toward a service device logically positioned outside of the switch fabric and coupled to the switch, and (ii) back from the service device into the switch fabric via the switch (Col. 43, lines 7-21 talks about NFV Orchestrator (virtual network controller device) managing virtualization, configuring virtual router for proper traffic flow. Fig. 15 shows virtual router 1506 (switch) in cloud exchange 1502 (switch fabric) for routing data between Enterprise 1514 (first set of server devices) and CSPs 1513 (second set of server devices).  Fig. 15 also shows NFV services (service device) is positioned outside of the cloud exchange 1502 and linked to the virtual router 1506 for directing traffic back and forth between the NFV services and virtual router. Fig. 5 shows cloud exchange in a data center 300. See at least Col. 37, lines 32-50, describing the same as stated “In the illustrated example, a customer of a data center provider, such as an enterprise customer, requests a virtual router from the cloud exchange provider and the customer requests respective virtual circuits from the virtual router to the cloud service provider networks that host NFV services. The cloud exchange provider may provision a cross-connect 1505 from an NSP network 1504, by which the enterprise networks reach the cloud exchange, to the cloud exchange network and further provision a virtual circuit 1507 over the cross-connect 1505 to create a virtual connection between the virtual router 1506 and the enterprise networks 1514. The customer may configure the virtual router 1506 to thereafter route packet flows among third-party network function virtualization service providers that offer NFV services 1509-1509K via virtual connections to cloud exchange 1502. In some cases, one or more of the NFV services may be hosted by the cloud exchange provider in the data center that hosts the cloud exchange”); and 
While Panchal teaches NFV Orchestrator configures virtual routers for with appropriate service VRFs to direct traffic to and from the NFV services,  
Panchal does not teach:
one or more integrated routing and bridging (IRB) units, 
deploying, by the virtual network controller device, the configuration information to configure the one or more IRB units of the corresponding forwarding tables of the switch according to the automatically generated configuration information.
Lin teach:
Generating for one or more integrated routing and bridging (RB) units of corresponding virtual network forwarding tables of a switch of a switch fabric of the data center, configuration information (paragraph 0055, lines 7-9, talks about generating routing information 42 (configuration information) from VRF  for one or more IRB units as stated “In the example of FIG. 2, routing information 42 may configure IRB1 28A and IRB2 30A using routing information provided by VRF 22A”.), 
 deploying, by the virtual network controller device, the configuration information to configure the one or more IRB units of the corresponding forwarding tables of the switch according to the automatically generated configuration information ( Paragraph 0056,  lines 1-7, talks about implementing routing information 42 to one or more IRB as stated “one or more of IRB1 28A and IRB2 30A may be configured by routing information 42 to operate as a designated router (although not formally elected as the PIM-DR) for multicast traffic destined for a multicast receiver that is included in a customer network directly attached to PE 10A by an attachment circuit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal to incorporate the teaching of Lin about configuring IRB units in a virtual router with routing information generated from VRFs. One would be motivated to do that to achieve the intended benefit of using IRB, for example, supporting layer-2 bridging and layer-3 routing on the same interface (see at least paragraph 0034 of Lin).     
As to claim 3, the rejection of claim 1 is incorporate. Panchal and Lin teach all the limitations of claim 1 as shown above.
Panchal further teaches wherein the switch is a chassis switch of the switch fabric (Fig. 27 shows the leaf and spine switches. Col 43, lines 59-62 states “Leaf switches 2702 may be Top-of-Rack (TOR) switches. Spine switches 2704 aggregate traffic flows and provides high-speed connectivity between leaf switches 2702”). 
As to claim 4, the rejection of claim 1 is incorporate. Panchal and Lin teach all the limitations of claim 1 as shown above.
Panchal further teaches wherein the switch is a top of rack (TOR) switch of the switch fabric (Fig. 27 shows the leaf and spine switches. Col 43, lines 59-62 states “Leaf switches 2702 may be Top-of-Rack (TOR) switches. Spine switches 2704 aggregate traffic flows and provides high-speed connectivity between leaf switches 2702”). 
As to claim 5, the rejection of claim 1 is incorporate. Panchal and Lin teach all the limitations of claim 1 as shown above.
Panchal further teaches wherein the service device is configured to provide one or both of a physical network function (PNF) or a virtual network function (VNF) to the data traffic conforming to the multiple communication protocols and flowing between the first set of server devices and the second set of server devices positioned outside of the switch fabric (see at least Col. 35,lines 56-67, and Col. 36,lines 1-2,  discussing configuring network function to provide firewall as  stated “NFV services networks 1408 represent one or more cloud service provider networks co-located in a data center that hosts cloud exchange 1402 and that each offer one or more cloud-based network functions. A “network function” or “NFV service” may include functions applied to packet flows, such as firewall, load balancing, packet inspection, VPN, WAN acceleration, classification, TCP acceleration, and routing. A “network service” may refer to a combination of one or more network functions arranged in topology for application to packet flows mapped to the network service. Because a network service may sometimes include a single network function or NFV service, the terms “network service,” “network function,” and “NFV service” may be used herein to refer to a similar service”).
As to claim 6, the rejections of claims 1 and 5 are incorporate. Panchal and Lin teach all the limitations of claims 1 and 5 as shown above.
Panchal further teaches wherein the PNF or VNF comprises one of a firewall functionality or a load balancer functionality applied with respect to the data traffic (see at least Col. 35, lines 56-67, and Col. 36, lines 1-2, discussing configuring network function to provide firewall).
As to claim 7, the rejection of claim 1 is incorporate. Panchal and Lin teach all the limitations of claim 1 as shown above.
Panchal does not teach wherein the multiple protocols to which the data traffic conforms comprise a unicast protocol and a multicast protocol.
Lin teaches wherein the multiple protocols to which the data traffic conforms comprise a unicast protocol and a multicast protocol (see at least paragraphs 0056, 0065 discussing unicast, multicast traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal to incorporate the teaching of Lin about unicast and multicast traffic. One would be motivated to have multicast traffic since IRB unit improve multicast forwarding (see at least abstract of Lin).     
As to claim 8, the rejection of claim 1 is incorporate. Panchal and Lin teach all the limitations of claim 1 as shown above.
Panchal further teaches further comprising receiving, a user input via a graphical user interface (GUI), wherein automatically generating the configuration information comprises automatically generating the configuration information based on the user input (Col. 38, lines 14-17, states “A virtual router may be configurable by a customer using a user interface to the virtual router. The communication with the virtual router may be via a dedicated management interface for the customer to the virtual router.”). 
Regarding claim 10:
Claim 10 is directed towards a network controller comprising: a memory; and process circuitry performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 12 is directed towards a network controller performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a network controller performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a network controller performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a network controller performing the method of claim 6. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a network controller performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a network controller performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Regarding claim 19:
Claim 19 is directed towards computer-readable storage medium performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 20 is directed towards computer-readable storage medium performing the method of claim 5. Accordingly, it is rejected under similar rationale.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lin, further in view of Venkatesh (US PGPUB No. US 20140269733 A1), hereinafter, Venkatesh.
As to claim 2, the rejection of claim 1 is incorporate. Panchal in view of Lin teaches all the limitations of claim 1 as shown above.
Panchal further teaches wherein the switch and one or more remaining switches of the switch fabric are International Organization for Standardization (ISO) Open Systems Interconnection (OSI) model Layer 3 Virtual Extensible LAN (VxLAN) Network Identifier (VNI) capable devices [[configured in active-active mode]]  (Col 14, lines 17-22, states “the cloud exchange point 303 provider may configure a full mesh arrangement whereby a set of PEs 302, 304 each couple to a different customer site network for the customer. Col 33, lines 15-17, states: “programmable network platform 12500 may provide Virtual eXtensible LAN (VXLAN) support for L3 CSPs”. Col. 45, lines 33-34, states “Switch fabric further uses an intermediate L2 network defined by the VXLAN VNI”.).
Panchal does not explicitly teaches configured in active-active mode.
Venkatesh teaches configured in active-active mode (see paragraph 0066, lines 10-13, discussing the gateway network devices working in active-active mode).
It would have been obvious to one of the ordinary skill in the art before the filing date effective filing date of the claimed invention to have modified Panchal to incorporate the teaching of Venkatesh     to configure the network devices in active-active mode. One would have motivated to do so since active-active mode provides high availability (see paragraph 0066, lines 11-13 of Venkatesh). 
Claim 11 is directed towards a network controller performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal, in view of Lin, further in view of Adtran (an NPL publication with title “configuring Bridging in AOS”), hereinafter, Adtran.
As to claim 9, the rejections of claims 1 and 8 are incorporate. Panchal and Lin teach all the limitations of claims 1 and 8 as shown above.
Panchal does not teach wherein the user input specifies one or more of an anycast IP address of a respective IRB unit of the one or more IRB units, an individual IPv4 address of the respective IRB unit, a routing protocol session, a bidirectional forwarding detection (BFD) session, a static route setting, an external Border Gateway Protocol (eBGP) enablement status, BFD support, or a loopback address of the respective IRB unit.
Adtran teaches wherein the user input specifies one or more of an anycast IP address of a respective IRB unit of the one or more IRB units, an individual IPv4 address of the respective IRB unit, a routing protocol session, a bidirectional forwarding detection (BFD) session, a static route setting, an external Border Gateway Protocol (eBGP) enablement status, BFD support, or a loopback address of the respective IRB unit (see at least section: configuring IRB using the GUI at page 19-22).
It would have been obvious to one of the ordinary skill in the art before the filing date effective filing date of the claimed invention to modifiy Panchal to incorporate the teaching of Adtran about configuring IRB parameters using GUI. One would be motivated to do that for the intended benefit of using GUI. 
Claim 18 is directed towards a network controller performing the method of claim 9. Accordingly, it is rejected under similar rationale.

Conclusion
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	May 5, 2022

/KAMAL HOSSAIN/               Examiner, Art Unit 2444                                              

/NINOS DONABED/               Primary Examiner, Art Unit 2444